IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1886
                              Filed May 12, 2021


LANCE RUSSELL DIXON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Sarah Crane, Judge.



      Lance Dixon appeals the summary disposition of his fifth application for

postconviction relief. AFFIRMED.



      Karmen Anderson, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Doyle and Mullins, JJ.
                                         2


DOYLE, Judge.

       Lance Dixon appeals the summary disposition of his fifth application for

postconviction relief (PCR). He claims his application is not time-barred.

       Dixon appealed his 2001 first-degree murder conviction.          This court

affirmed. State v. Dixon, No. 00-829, 2001 WL 1450991, at *1 (Iowa Ct. App. Nov.

16, 2001). Procedendo issued in February 2002. In 2003, Dixon timely filed his

first PCR claiming his trial counsel provided ineffective assistance. The PCR court

dismissed his application, and the supreme court dismissed his appeal as

frivolous.   Procedendo issued in March 2006.        Dixon filed his second PCR

application in April 2006 alleging ineffective assistance of both trial counsel and

PCR counsel. His application was denied and affirmed on appeal, and procedendo

issued in January 2010. Dixon filed a third PCR application in November 2010. In

granting summary disposition, the district court found the application time-barred

and that trial counsel was not ineffective. This court affirmed. Dixon v. State, No.

12-0499, 2013 WL 3291837, at *2-3 (Iowa Ct. App. June 26, 2013). Procedendo

issued in August 2013. Dixon filed a fourth PCR application in February 2014.

The district court found Dixon’s claim time-barred. This court affirmed. Dixon v.

State, No. 16-1978, 2018 WL 739259, at *3 (Iowa App. Feb. 7, 2018). Procedendo

issued in April 2018.

       Dixon filed his fifth PCR application in December 2018. Dixon alleged that

trial counsel failed to conduct a reasonable investigation, that appellate and PCR

counsel failed to challenge the felony-murder rule and should have requested

special interrogatories. Dixon claimed Allison v. State, 914 N.W.2d 866 (Iowa

2018) should be retroactively applicable to his application because his second
                                          3


PCR was promptly filed after procedendo issued in his first PCR. The State moved

for summary judgment alleging Dixon’s fifth PCR was time-barred. In its summary

dismissal, the district court found “Allison does not apply retroactively to Dixon and

cannot be relied upon as the basis for Dixon’s [f]ifth PCR.” Dixon appeals.

       Iowa Code section 822.3 (2018) requires all PCR actions be filed “within

three years from the date the conviction or decision is final or, in the event of an

appeal, from the date the writ of procedendo is issued but “this limitation does not

apply to a ground of fact or law that could not have been raised within the

applicable time period.” Procedendo issued on his first-degree murder conviction

in 2002. Dixon filed the current PCR application in December 2018—more than

thirteen years after the section 822.3 three-year time limitation expired.         To

overcome this hurdle, Dixon relies on a narrow exception set forth in Allison to

save his untimely fifth application. Allison holds:

       [W]here a PCR petition alleging ineffective assistance of trial counsel
       has been timely filed per section 822.3 and there is a successive
       PCR petition alleging postconviction counsel was ineffective in
       presenting the ineffective-assistance-of-trial-counsel claim, the
       timing of the filing of the second PCR petition relates back to the
       timing of the filing of the original PCR petition for purposes of Iowa
       Code section 822.3 if the successive PCR is filed promptly after the
       conclusion of the first PCR action.
914 N.W.2d at 891).

       So one has to meet three prongs to take advantage of the Allison exception

to the section 822.3 time-bar.

       First, the original PCR petition alleging ineffective assistance of trial
       counsel had to be “timely filed per section 822.3.” Second, the
       successive PCR petition must allege “postconviction counsel was
       ineffective in presenting the ineffective-assistance-of-trial-counsel
       claim.” And third, the successive petition must be “filed promptly
       after the conclusion of the first PCR action.”
                                         4



Polk v. State, No. 18-0309, 2019 WL 3945964, at *2 (Iowa Ct. App. Aug. 21, 2019)

(citations omitted). Dixon meets the first two prongs: his first PCR application was

timely filed and alleged ineffective assistance of counsel and his second PCR

application alleged ineffective assistance of PCR counsel and was timely filed after

procedendo issued from the first. But, Dixon cannot meet the third prong: the

successive PCR action must be “filed promptly after the conclusion of the first

PCR.” Allison, 914 N.W.2d at 891 (emphasis added). Allison only applies to a

“second PCR petition.” See id.; see also Goode v. State, 920 N.W.2d 520, 525

(Iowa 2018) (“In Allison, we adopted a relation-back doctrine to the statutory period

of limitation under section 822.3 when an applicant alleges in a second PCR

proceeding brought outside the three-year time frame that the attorney in the first

PCR proceeding was ineffective in presenting the same claim as raised in the

second proceeding.”). This is not a second PCR. We remain consistent in our

approach of denying relief when a third, or here fifth, PCR cause of action is

involved. See Schawitsch v. State, No. 20-0535, 2021 WL 1399771, at *5 (Iowa

Ct. App. Apr. 14, 2021) (fourth application); Palmer v. State, No. 19-1487, 2021

WL 811161, at *1, (Iowa Ct. App. Mar. 3, 2021) (seventh application); Harrington

v. State, No. 19-1102, 2021 WL 210976, at *3 (Iowa Ct. App. Jan. 21, 2021) (third

application); Williams v. State, No. 19-1817, 2020 WL 7385279, at *1–2 (Iowa Ct.

App. Dec. 16, 2020) (fourth application); Losee v. State, No. 19-1702, 2020 WL

4499771, at *2–3 (Iowa Ct. App. Aug. 5, 2020) (fifth application); Smitherman v.

State, No. 19-0331, 2020 WL 3571814, at *2 (Iowa Ct. App. July 1, 2020) (fourth

application); Long v. State, No. 19-0726, 2020 WL 2061934, at *3-4 (Iowa Ct. App.
                                         5

April 29, 2020) (third application); Thompson v. State, No. 19-0322, 2020 WL

2060310, at *3–4 (Iowa Ct. App. Apr. 29, 2020) (third application); Morris v. State,

No. 18-1021, 2019 WL 3714820, at *1–2 (Iowa Ct. App. Aug. 7, 2019) (third

application).

       In any event, Dixon’s fifth PCR application was not filed “promptly” after the

first. It was filed over twelve years after procedendo issued from his first PCR.

This is not prompt in anyone’s book. See Fountain v. State, No. 17-2024, 2019

WL 5424928, at *3 n.9 (Iowa Ct. App. Oct. 23, 2019) (holding that a wait of nearly

two years is not considered prompt); Polk v. State, No. 18-0309, 2019 WL

3945964, at *1 (Iowa Ct. App. Aug. 21, 2019) (holding that waiting nearly six

months to file does not meet “prompt” filing mandate); Cook v. State, No. 17-1245,

2019 WL 719163, at *4 (Iowa Ct. App. Feb. 20, 2019) (holding that application filed

more than forty-six months after first PCR action and more than twenty-nine

months after second PCR action is not prompt); Kelly v. State, No. 17-0382, 2018

WL 3650287, at *3-4 (Iowa Ct. App. Aug. 1, 2018) (“[W]e cannot say Kelly’s

applications have been ‘promptly’ filed, with his second PCR application being filed

more than fifteen months after our court affirmed the denial of his first application

and his third application being filed more than one year after procedendo issued

on his appeal of his second PCR action.”); see also Johnson v. State, No. 19-1949,

2021 WL 210700, at *2 (Iowa Ct. App. Jan. 21, 2021) (collecting cases on the

meaning of “filed promptly”).

       Even if we were to assume time to file promptly began from issuance of

procedendo from the fourth PCR or from the date Allison was handed down,

Dixon’s application, filed over eight months after procedendo issued from his fourth
                                          6

PCR, and over five-and-one-half months after Allison, was still not prompt. See

Killings v. State, No. 20-0215, 2021 WL 1399211, at *1, (Iowa Ct. App. April 14,

2021) (over nine months); Polk, 2019 WL 3945964, at *1 (nearly six

months); Maddox v. State, No. 19-1916, 2020 WL 5230367, at *3 (Iowa Ct. App.

Sept. 2, 2020) (121 days); Harlston v. State, No. 19-0267, 2020 WL 4200859, at

*1 (Iowa Ct. App. July 22, 2020) (more than six months).

       Because    Dixon’s   fifth   PCR       application   was   time-barred   under

section 822.3, the PCR court properly granted summary disposition dismissing the

application.

       AFFIRMED.